DETAILED ACTION
Applicant's preliminary amendments and remarks, filed 12/28/20, are fully acknowledged by the Examiner. Currently, claims 26-48 are pending with claim 1-25 canceled, and claims 26-48 added.  The following is a complete response to the 12/28/20 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 29, 33, 34, 36-38, 42, 43, 45, 47, and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman (US 2014/0353869).
Regarding claim 26, Goodman teaches an electrosurgical system (1) comprising: an RF current generator (as in par. [0033]); a handle body (handle assembly 30); and an end effector in mechanical communication with the handle body (end effector 100 in communication with 30 as in Fig. 1), the end effector comprising:
a first jaw comprising a first electrode having a first electrode surface (120), wherein the first electrode is in electrical communication with a first terminal of the RF current generator (electrode as contacting plate 124 in communication with generator through wires of 8); and
a second jaw comprising a second electrode having a second electrode surface (110 with second electrode 114), wherein the second electrode is in electrical communication with a second terminal of the RF current generator (wires of 8 connect generator and 114 as in par. [0033]);
wherein:
the first jaw comprises at least one feature configured to apply an amount of a compressive force to a tissue compressed between the at least one feature and the second electrode surface that differs from an amount of a compressive force applied to the tissue compressed between the first electrode surface and the second electrode surface when the first jaw is placed in a proximate position to the second jaw (Fig 3b, left side of the jaw 120 is longitudinally depressed relative to 124, and as a result would apply less compressive force to tissue than the force applied to tissue between 114 and 124);
the at least one feature comprises a depressed longitudinal channel extending from and in electrical communication with the first electrode to create a first depressed level that is further away from the second jaw compared to the first electrode surface (longitudinal channel on left side of jaw 120 depressed relative to 124); and
the second electrode surface is a planar surface (114 has a planar surface as in Fig. 3b).
Regarding claim 29, Goodman teaches wherein the second electrode is disposed on an insulating layer (electrode 114 disposed on insulating layer 160).
Regarding claim 33, Goodman teaches wherein the second jaw is movable with respect to the first jaw when a force is applied to the end effector (par. [0034] moveable handle 40 imparts movement to jaws 110, 120 between a spaced apart position and an approximated position to grasp tissue).
Regarding claim 34, Goodman teaches wherein the first jaw is movable with respect to the second jaw when a force is applied to the end effector (par. [0034] moveable handle 40 imparts movement to jaws 110, 120 between a spaced apart position and an approximated position to grasp tissue).
Regarding claim 36, Goodman teaches the system further comprising a knife channel running through both the first jaw and the second jaw (channels 116 and 126 as in par. [0041]-[0042]), and wherein:
the depressed longitudinal channel is a first depressed longitudinal channel and is disposed on a first side of the knife channel running longitudinally with the knife channel (first channel on left side of 120 runs parallel to 126 as in Fig. 3b); and
the first jaw further comprises a second depressed longitudinal channel disposed on a second side of the knife channel opposite the first side of the knife channel, the second depressed longitudinal channel running longitudinally with the knife channel (second channel on right side of 120 lower than electrode 124 runs parallel to 126 as in Fig. 3b).
Regarding claim 37, Goodman teaches an end effector for an electrosurgical device (100 for 10), the end effector comprising:
a first jaw comprising a first electrode having a first electrode surface (120 with a first electrode surface 124), wherein the first electrode is configured to be in electrical communication with a first terminal of an RF current generator (wires of 8 connect generator and 114 as in par. [0033]); and
a second jaw comprising a second electrode having a second electrode surface (110 with a second electrode 114), wherein the second electrode is configured to be in electrical communication with a second terminal of the RF current generator (wires of 8 connect generator and 114 s in par. [0033]);
wherein:
the first jaw comprises at least one feature configured to apply an amount of a compressive force to a tissue compressed between the at least one feature and the second electrode surface that differs from an amount of a compressive force applied to the tissue compressed between the first electrode surface and the second electrode surface when the first jaw is placed in a proximate position to the second jaw (left side of the jaw 120 is longitudinally depressed relative to 124 as in Fig. 3b, and as a result would apply less compressive force to tissue than the force applied to tissue between 114 and 124);
the at least one feature comprises a depressed longitudinal channel extending from and in electrical communication with the first electrode to create a first depressed level that is further away from the second jaw compared to the first electrode surface (longitudinal channel on left side of jaw 120 depressed relative to 124); and
the at least one feature comprises a second depressed longitudinal channel extending from and in electrical communication with the first electrode to create a second depressed level that is further away from the second jaw compared to the first depressed level (right side of jaw 120 longitudinally depressed relative to 124 as in Fig. 3b); and the second electrode surface Is a planar surface (114 has a planar surface as in Fig. 3b).
Regarding claim 38, Goodman teaches wherein the at least one feature is configured to apply the amount of the compressive force to the tissue compressed between the at least one feature and the second jaw that is less than the amount of the compressive force applied to the tissue compressed between the first electrode surface and the second electrode surface by the first electrode when the first jaw is placed in the proximate position to the second jaw (Fig 3b, left side of the jaw 120 is longitudinally depressed relative to 124, and as a result would apply less compressive force to tissue than the force applied to tissue between 114 and 124).
Regarding claim 42, Goodman teaches wherein the at least one feature is at least a first feature that is configured to apply the amount of the compressive force to the tissue compressed between the at least one feature and the second electrode surface that is less than the amount of the compressive force applied to the tissue compressed between the first electrode surface and the second electrode surface by the first electrode when the first jaw is placed in the proximate position to the second jaw (Fig 3b, left side of the jaw 120 is longitudinally depressed relative to 124, and as a result would apply less compressive force to tissue than the force applied to tissue between 114 and 124), and wherein the first jaw comprises at least a second feature that is configured to apply an amount of a compressive force to the tissue compressed between the at least second feature and the second electrode surface that is greater than the amount of the compressive force applied to the tissue compressed between the first electrode surface and the second electrode surface by the first electrode when the first jaw is placed in the proximate position to the second jaw (Fig 3b, right side of the jaw 120 is longitudinally depressed relative to 124, and as a result would apply less compressive force to tissue than the force applied to tissue between 114 and 124).
Regarding claim 43, Goodman teaches wherein the second electrode is disposed on an insulating layer (electrode 114 disposed on insulating layer 160).
Regarding claim 45, Goodman teaches wherein the at least one feature further comprises a third depressed longitudinal channel extending from and in electrical communication with the first electrode (knife channel 126, in electrical communication with 124 via 130 as in at least par. [0039]).
Regarding claim 47, Goodman teaches the second jaw is movable with respect to the first jaw (par. [0034] moveable handle 40 imparts movement to jaws 110, 120 between a spaced apart position and an approximated position to grasp tissue).
Regarding claim 48, Goodman teaches the first jaw is movable with respect to the second jaw (par. [0034] moveable handle 40 imparts movement to jaws 110, 120 between a spaced apart position and an approximated position to grasp tissue).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Johnson (US 2012/0059374).
Regarding claim 35, Goodman is silent wherein the depressed longitudinal channel is curved.However, Johnson teaches curved jaws of an electrosurgical forceps device with curved longitudinal channel (par. [0060] curved jaw members and channels for knife).It would have been obvious to one of ordinary skill in the art to modify the jaw shape of Goodman to be curved as in Johnson, allowing for more ergonomic grasping of tissue depending on the tissue to be treated.
Regarding claim 46, Goodman is silent regarding wherein at least one of the first depressed longitudinal channel and the second depressed longitudinal channel is curved.However, Johnson teaches curved jaws of an electrosurgical forceps device with curved longitudinal channel (par. [0060] curved jaw members and channels for knife).It would have been obvious to one of ordinary skill in the art to modify the jaw shape of Goodman to be curved as in Johnson, allowing for more ergonomic grasping of tissue depending on the tissue to be treated.
Claim(s) 27-28, 31-32, 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Ward (US 2017/0348043).
Regarding claim 27, Goodman is silent wherein the first jaw further comprises a plurality of raised bosses extending from and in electrical communication with the first electrode, the plurality of raised bosses being positioned on the first electrode surface to create a first raised level above the first electrode surface that is closer to the second jaw compared to the first electrode surface.However, Ward teaches a similar electrosurgical forceps device with raised bosses extending from and in electrical communication with the first electrode (32a electrically conductive), creating a raise level above a first electrode layer (par. [0047] with teeth in some sections).It would have been obvious to one of ordinary skill in the art to modify Goodman with the conductive teeth of Ward, to help to securely grasp tissue to be treated.
Regarding claim 28, Goodman is silent regarding wherein the at least one feature further comprises at least one transverse channel disposed in the first electrode.Ward teaches troughs of the jaw electrode that are along the traverse axis (par. [0047] and Fig. 7 with troughs corresponding to the teeth).It would have been obvious to one of ordinary skill in the art to modify Goodman with the troughs as in Ward, allowing for the gripping teeth.
Regarding claim 31, Goodman is silent wherein the at least one feature further comprises at least one transverse ridge extending from and in electrical communication with the first electrode and wherein the plurality of raised bosses extend from a surface of the at least one transverse ridge.Ward teaches troughs of the jaw electrode that are along the traverse axis (par. [0047] and Fig. 7 with troughs corresponding to the teeth).It would have been obvious to one of ordinary skill in the art to modify Goodman with the troughs as in Ward, allowing for the gripping teeth.
Regarding claim 32, Goodman is silent wherein the at least one feature further comprises at least one transverse channel disposed in the first electrode.Ward teaches troughs of the jaw electrode that are along the traverse axis (par. [0047] and Fig. 7 with troughs corresponding to the teeth).It would have been obvious to one of ordinary skill in the art to modify Goodman with the troughs as in Ward, allowing for the gripping teeth.
Regarding claim 39, Goodman is silent wherein the first jaw further comprises: a raised boss positioned on the first electrode surface and extending from and in electrical communication with the first electrode.
However, Ward teaches a similar electrosurgical forceps device with raised bosses extending from and in electrical communication with the first electrode (32a electrically conductive), creating a raise level above a first electrode layer (par. [0047] with teeth in some sections).It would have been obvious to one of ordinary skill in the art to modify Goodman with the conductive teeth of Ward, to help to securely grasp tissue to be treated.
Regarding claim 40, Goodman is silent wherein the at least one feature further comprises at least one transverse ridge extending from and in electrical communication with the first electrode.Ward teaches troughs of the jaw electrode that are along the traverse axis (par. [0047] and Fig. 7 with troughs corresponding to the teeth).It would have been obvious to one of ordinary skill in the art to modify Goodman with the troughs as in Ward, allowing for the gripping teeth.
Regarding claim 41, Goodman is silent wherein the at least one feature further comprises at least one transverse channel disposed in the first electrode.Ward teaches troughs of the jaw electrode that are along the traverse axis (par. [0047] and Fig. 7 with troughs corresponding to the teeth).It would have been obvious to one of ordinary skill in the art to modify Goodman with the troughs as in Ward, allowing for the gripping teeth.
Claim(s) 30 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Ward, in further view of Rothweiler (US 2017/0135751).
Regarding claim 30, Goodman is silent regarding the system further comprising a plurality of insulating pads wherein each of the plurality of insulating pads has a surface co-planar with the second electrode surface and wherein at least one of the plurality of raised bosses is configured to engage at least one of the plurality of insulating pads when the first jaw is placed in the proximate position to the second jaw.However, Rothweiler teaches insulation pads as coplanar to an electrode of a jaw (Fig. 14 with electrode 370 and coplanar insulating plug 350 interacting with a raised conductive surface 300, and par. [0018]).It would have been obvious to one of ordinary skill in the art to modify Goodman with the insulation pads of Rothweiler, allowing for the current density desired as in Rothweiler (par. [0014]).
Regarding claim 44, Goodman is silent regarding the end effector further comprising at least one insulating pad wherein the at least one insulating pad has a surface co-planar with the second electrode surface.However, Rothweiler teaches insulation pads as coplanar to an electrode of a jaw (Fig. 14 with electrode 370 and coplanar insulating plug 350 and par. [0018]).It would have been obvious to one of ordinary skill in the art to modify Goodman with the insulation pads of Rothweiler, allowing for the current density desired as in Rothweiler (par. [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                         
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794